DETAILED ACTION
This action is in response to a correspondence filed on 09/23/2021.
Claims 1, 3, 8, 10, 15 and 17 are amended.
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/23/2021 with respect to claims 1-20 being rejected under 35 U.S.C. 103 as being unpatentable over Edsall (US 20150124826)  in view of Armstrong et al. (US 20130166753), in further view of Vobbilisetty et al. (US 20170155599) have been fully considered but they are not persuasive for at least the reasons below:
Applicant’s arguments:
Claims 1-20 have been rejected as being unpatentable over Edsall in view of Armstrong, in further view of Vobbilisetty. The applicant more specifically argues that the embodiments recited in Vobbilisetty combine network elements together to form an access layer, whereas the amended independent claims recite: “wherein the midlav components comprise a plurality of virtual spine nodes formed at each network element in the network, wherein the plurality of virtual spine nodes provide routing for at least the first non-blocking network fabric and the second network fabric” and argues that the combined network elements of Vobbilisetty does not teach nor suggest the virtual nodes formed at each network element as required by the claim. The Applicant therefore believes that the claims are allowable over the prior art.

Examiner’s response:
	The Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and reviewed, however the Examiner does not agree with the Applicant’s assertions. First, the Examiner notes that the Applicant has not made it clear in his/her response how the virtual spines associated with each network element relate to the “virtual connection layer” and therefore, fails to explicitly explain how this relationship fails to be disclosed or taught by any of the prior art cited in the Examiner’s office action. Assuming that the Applicant is equating the virtual connection layer nodes to the “virtual spine nodes” as now amended in claims 3, 10 and 17 of the present, the Examiner argues that the claimed function of the “virtual spine nodes” as recited in claim 1 of the present invention is disclosed by the Edsall reference. More specifically, Fig. 9 and [0303] of Edsall discloses a virtualized network executing in a virtual environment and including a leaf-spine architecture creating a “multi-rooted tree” topology wherein there are multiple paths of communication between any pair of leaf network devices 225, and thus also between any pair of end devices 210 connected to different leaf network devices, and wherein the multiple spine network devices 235 are connected to any pair of leaf network device by one or more links 215 (i.e. midlay component). Looking further at Fig. 9 in Edsall, it discloses a plurality of spine network devices 235 associated with any pair of end devices 210 connected to different leaf network devices 225, and wherein the spine devices perform packet forwarding functions according to standard and well understood packet forwarding mechanisms (see [0114]). Therefore, Edsall is not silent with respect to disclosing a midlay component (e.g. item 215 in Fig. 9) which comprises a plurality of virtual spine nodes formed at each network element in the network. Second, Edsall further teaches in [0303] that the multi-path topology which joins the end devices in these networks is a characteristic which helps to reduce the extent to which “blocking” poses a problem. Additionally, Edsall teaches in [0115] that by dividing a data center network in this between leaf and spines, leaf-spine networks lessen the blocking problem experienced by traditional networks by being less hierarchical and, moreover, by including 
Accordingly, the Examiner believes the Applicant’s assertions are erroneous and maintains his position that the claims are not allowable over the prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7-9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edsall et al. (US 20150124826) hereinafter Edsall in view of Armstrong et al. (US 20130166753) hereinafter Armstrong.
Regarding claim 1, Edsall teaches a method for providing for non-blocking network fabrics comprising: 
•	determining, at a network controller for a network, one or more traffic properties for one or more network traffic types at an ingress network element (see [0159-160]: managing different types of traffic flows going to the same endpoint… network traffic may be classified as low-latency and/or high-bandwidth traffic (i.e. traffic properties)); 
•	determining one or more resource allocations for the one or more network traffic types based on the determined one or more traffic properties (see [0160]: In one such scenario, network traffic classified as low-latency (benefiting from low response time) 
•	establishing a plurality of midlay components (see Fig. 9 item 215) between a connection layer of network elements and an input/output layer of network elements in the network by allocating the determined one or more resource allocations on the plurality of network elements (see [0297]: to lessen the impact of the "blocking" problem, one technique is to build redundancy into the network (i.e. allocating determined resources) by adding extra links between the core tier network device I, and the aggregation tier network devices II and III; see [0300]: implementing a leaf-spine network architecture consisting of two-tiers: a leaf tier for providing connections to all end devices, and a spine tier for providing connections the leaf network devices), wherein the midlay components provide a first non-blocking network fabric comprising guaranteed traffic routes without packet queuing through the connection layer of network elements and the input/output layer of network elements and a second default network fabric in the network (see [0300]: leaf-spine networks lessen the blocking problem experienced by traditional networks by being less hierarchical and, moreover, by including considerable active path redundancy. Edsall further teaches in [0304] a scenario in which non-blocking communications is established between end device A and end device K simultaneously with communications between end devices I and J such that no pair of end devices wait for the other pair to finish; [0307-308] discloses that the leaf-spine network’s “bisectional bandwidth” has the property of being fully non-blocking, meaning that all the end devices on the network may simultaneously communicate with each other without blocking (i.e. guaranteed traffic routes), so long as each end device's own bandwidth limitations are not implicated), 
	However, Edsall does not explicitly disclose a method wherein: “the resource allocation is for a plurality of network elements for the one or more traffic types based on the determined one or more traffic properties, wherein the one or more resource allocations comprise resource allocations at each of the plurality of network elements in the network for one or more midlay circuits through the network”.
In the same field of endeavor, Armstrong teaches a method in accordance with the present invention, the method for allocating bandwidth to one or more VLAN channels amongst a plurality of traffic classes, the method comprising:
determining one or more resource allocations for a plurality of network elements for the one or more traffic types based on the determined one or more traffic properties, wherein 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the features of Armstrong disclosing allocating network resources to a plurality of network elements for the one or more traffic types based on one or more traffic properties to the leaf-spine architecture of Edsall to arrive at the claimed invention. The motivation for incorporating Armstrong into the Edsall system would be obvious to one of ordinary skill because such combination would yield to several benefits, namely increasing the granular control of the network fabric and its performance, thereby prevention congestion on the network and reducing latency.
  
Regarding claim 2, Edsall in view of Armstrong is applied as disclosed in claim 1 examined above. Armstrong further teaches a method wherein determining the one or more resource allocations comprises: 
•	determining an allocation for network element resources for a high-priority traffic type (see [0066]: the ETS priority scheduler 742 divided further the 15% allocation between the different traffic classes (i.e., priority 1-8). As a result, priority 8 receives 6% of the total bandwidth of port 730 while priority 1 receives only 1% of the total bandwidth); and 
•	determining an allocation for a remainder of network element resources for a default priority traffic type (see [0066]: the ETS priority scheduler 742 divided further the 15% allocation between the different traffic classes (i.e., priority 1-8). As a result, priority 8 receives 6% of the total bandwidth of port 730 while priority 1 receives only 1% of the total bandwidth. Accordingly, the network traffic assigned to priority 8 of VLAN channel 1 is guaranteed at least 6% of the port's bandwidth while priority 1 is guaranteed 1%. In this manner, the bandwidth for port 730 may be divided into any desired allocation.).

Regarding claim 7, Edsall in view of Armstrong is applied as disclosed in claim 1 examined above. The Edsall-Armstrong combination teaches a method comprising establishing a plurality of midlay components between a connection layer of network elements and an input/output layer of network elements in the network. Edsall further teaches a method wherein all packets of a high-priority traffic type are routed via an established midlay component providing a non-blocking fabric, and wherein all packets of a default priority traffic type are routed via an established midlay component handling other network traffic (see [0160]: In one such scenario, network traffic classified as low-latency (benefiting from low response time) is routed on a low-latency path by encapsulating packets at a first TEP primarily dedicated to low latency traffic, and network traffic related to bulk file-transfer (where overall bandwidth is more important than 


Regarding claim 8, Edsall teaches a computer program product, the computer program product comprising:
A non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation, the operation comprising: 
•	determining, at a network controller for a network, one or more traffic properties for one or more network traffic types at an ingress network element (see [0159-160]: managing different types of traffic flows going to the same endpoint… network traffic may be classified as low-latency and/or high-bandwidth traffic); 
•	determining one or more resource allocations for for the one or more network traffic types based on the determined one or more traffic properties (see [0160]: In one such scenario, network traffic classified as low-latency (benefiting from low response time) is routed on a low-latency path by encapsulating packets at a first TEP primarily dedicated to low latency traffic, and network traffic related to bulk file-transfer (where overall bandwidth is more important than response time and some intermittent delays are acceptable) is routed on a high-bandwidth path by encapsulating packets at a second TEP primarily dedicated to high-bandwidth traffic); and
•	establishing plurality of midlay components (see Fig. 9 item 215) between a connection layer of network elements and an input/output layer of network elements in the network by allocating the determined one or more resource allocations on the plurality of network elements (see [0297]: to lessen the impact of the "blocking" problem, one technique is to build redundancy into the network by adding extra links between the core 
However, Edsall does not explicitly disclose an apparatus in which: “the resource allocation is for a plurality of network elements for the one or more traffic types based on the determined one or more traffic properties, wherein the one or more resource allocations comprise resource allocations at each of the plurality of network elements in the network for one or more midlay circuits through the network”.
In the same field of endeavor, Armstrong teaches a system in accordance with the present invention, the system adapted to allocate bandwidth to one or more VLAN channels amongst a plurality of traffic classes, the method comprising:
determining one or more resource allocations for a plurality of network elements for the one or more traffic types based on the determined one or more traffic properties, wherein the one or more resource allocations comprise resource allocations at each of the plurality of network elements in the network for one or more midlay circuits through the network (see [0060-61]: For example, the ETS scheduler 640 may be configured to allocate bandwidth according to the number of VLAN channels or VLANs in the fabric. Each VLAN channel may be guaranteed a certain percentage of the bandwidth available to port 630. If one of the VLAN channels is not currently using its allocated bandwidth, the ETS scheduler 640 may temporarily allow network traffic associated with a different VLAN channel to use its bandwidth; see also [0065-67]: Armstrong discloses an example for allocating bandwidth assigned to a VLAN channel or VLAN based on traffic classes (i.e. traffic properties)… As shown, the ETS VLAN scheduler 741 allocated 15% of the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the features of Armstrong disclosing allocating network resources to a plurality of network elements for the one or more traffic types based on one or more traffic properties to the leaf-spine architecture of Edsall to arrive at the claimed invention. The motivation for incorporating Armstrong into the Edsall system would be obvious to one of ordinary skill because such combination would yield to several benefits, namely increasing the granular control of the network fabric and its performance, thereby prevention congestion on the network and reducing latency.

Regarding claim 9 and 16, they recite the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied. 

	Regarding claim 14, it recites the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.

	Regarding claim 15, Edsall discloses a system comprising:
	A processor;

•	determining, at a network controller for a network, one or more traffic properties for one or more network traffic types at an ingress network element (see [0159-160]: managing different types of traffic flows going to the same endpoint… network traffic may be classified as low-latency and/or high-bandwidth traffic); 
•	determining one or more resource allocations for the one or more network traffic types based on the determined one or more traffic properties (see [0160]: In one such scenario, network traffic classified as low-latency (benefiting from low response time) is routed on a low-latency path by encapsulating packets at a first TEP primarily dedicated to low latency traffic, and network traffic related to bulk file-transfer (where overall bandwidth is more important than response time and some intermittent delays are acceptable) is routed on a high-bandwidth path by encapsulating packets at a second TEP primarily dedicated to high-bandwidth traffic); and 
•	establishing plurality of midlay components (see Fig. 9 item 215) between a connection layer of network elements and an input/output layer of network elements in the network by allocating the determined one or more resource allocations on the plurality of network elements (see [0297]: to lessen the impact of the "blocking" problem, one technique is to build redundancy into the network by adding extra links between the core tier network device I, and the aggregation tier network devices II and III; see [0300]: implementing a leaf-spine network architecture consisting of two-tiers, a spine tier and a leaf tier) wherein the midlay components provide a first non-blocking network fabric comprising guaranteed traffic routes without packet queuing throuqh the connection layer of network elements and the input/output layer of network elements and a second default network fabric in the network (see [0300]: leaf-spine networks lessen the blocking problem experienced by traditional networks by being less hierarchical and, moreover, by including 
However, Edsall does not explicitly disclose an apparatus in which: “the resource allocation is for a plurality of network elements for the one or more traffic types based on the 
In the same field of endeavor, Armstrong teaches a system in accordance with the present invention, the system adapted to allocate bandwidth to one or more VLAN channels amongst a plurality of traffic classes, the method comprising:
determining one or more resource allocations for a plurality of network elements for the one or more traffic types based on the determined one or more traffic properties, wherein the one or more resource allocations comprise resource allocations at each of the plurality of network elements in the network for one or more midlay circuits through the network (see [0060-61]: For example, the ETS scheduler 640 may be configured to allocate bandwidth according to the number of VLAN channels or VLANs in the fabric. Each VLAN channel may be guaranteed a certain percentage of the bandwidth available to port 630. If one of the VLAN channels is not currently using its allocated bandwidth, the ETS scheduler 640 may temporarily allow network traffic associated with a different VLAN channel to use its bandwidth; see also [0065-67]: Armstrong discloses an example for allocating bandwidth assigned to a VLAN channel or VLAN based on traffic classes (i.e. traffic properties)… As shown, the ETS VLAN scheduler 741 allocated 15% of the bandwidth associated with the port 730 to the network traffic assigned to VLAN channel 1. In addition, the ETS priority scheduler 742 divided further the 15% allocation between the different traffic classes (i.e., priority 1-8). As a result, priority 8 receives 6% of the total bandwidth of port 730 while priority 1 receives only 1% of the total bandwidth. Accordingly, the network traffic assigned to priority 8 of VLAN channel 1 is guaranteed at least 6% of the port's bandwidth while priority 1 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the features of Armstrong disclosing allocating network resources to a plurality of network elements for the one or more traffic types based on one or more traffic properties to the leaf-spine architecture of Edsall to arrive at the claimed invention. The motivation for incorporating Armstrong into the Edsall system would be obvious to one of ordinary skill because such combination would yield to several benefits, namely increasing the granular control of the network fabric and its performance, thereby prevention congestion on the network and reducing latency.

Claims 3-6, 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edsall et al. (US 20150124826) hereinafter Edsall in view of Armstrong et al. (US 20130166753) hereinafter Armstrong, in further view of Vobbilisetty et al. (US 20170155599) hereinafter Vobbilisetty.
Regarding claim 3, Edsall in view of Armstrong is applied as disclosed in claim 2 examined above. The Edsall-Armstrong combination teaches a method comprising determining an allocation for network element resources for a high-priority traffic type and for a default traffic type. However, the Edsall-Armstrong combination does not explicitly teach a method wherein “the one or more resource allocations comprise the plurality of virtual spine nodes, wherein the determined allocation for network element resources for a high- priority traffic type comprises virtual nodes at the connection layer network elements providing a non-blocking fabric for high-priority traffic; wherein the determined allocation for the network elements provide for a guaranteed bandwidth at the network elements for the high priority traffic type, and wherein the determined allocation for the remainder of network element resources for the default priority traffic type provides for handling other network traffic”.

•	wherein the determined allocation for network element resources for a high- priority traffic type comprises virtual nodes at the connection layer network elements providing a non-blocking fabric for high-priority traffic (see [0105]: Vobbilisetty suggests an architecture for building a high-throughput fully non-blocking Virtual Cluster Switch (VCS) system using a number of smaller switches (i.e. nodes) connected in a CLOS network; [0246-247]: Vobbilisetty discloses that the VCS can implement a priority-based flow control (PFC) to prioritize traffic based on traffic classes);
•	wherein the determined allocation for the network elements provide for a guaranteed bandwidth at the network elements for the high priority traffic type (see [0175]: A VM running mission-critical applications may require a separate VLAN within VCS 1000 and may have more strict QoS requirement (such as guaranteed port bandwidth, low latency, and guaranteed packet delivery). A VM running non-critical applications may have much lower requirements), and wherein the determined allocation for the remainder of network element resources for the default priority traffic type provides for handling other network traffic (see [0247]: Also, when traffic at a given priority level does not use its allocation, it is possible to allow other priorities to use that bandwidth).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the embodiment of the Edsall-Armstrong combination to include the teachings of Vobbilisetty suggesting a method wherein allocating the network element resources provides for a non-blocking fabric for high-prority traffic type, a guaranteed bandwidth for the high priority traffic type, and the remainder of network element resources for the default priority traffic type provides for handling other network traffic. The motivation for implementing such combination would have been to improve communication 

Regarding claim 4, Edsall in view of Armstrong, in further view of Vobbilisetty teaches the limitations of claim 3 examined above. The combination of Edsall, Armstrong, and Vobbilisetty further teaches a method wherein establishing a plurality of midlay components comprises:
•	causing the connection layer network elements and physical connections between the network elements to split into a number of virtual spine nodes and a number of virtual connections for the plurality of midlay components (Edsall - see [0310]: implementing leaf-spine network 200 such that the leaf tier 220 would typically be formed from 5 ethernet switches of 6 ports or more, and the spine tier 230 from 3 ethernet switches of 5 ports or more. The number of end devices which may be connected is then the number of leaf tier switches j multiplied by ½ the number of ports n on each leaf tier switch, or ½ ·j·n, which for the network of FIG. 9 is ½·5·6=15. Furthermore, the number of ports m on each spine tier switch is equal to the number of leaf tier switches j (so long as the maximum number of leaf tier switches are used), and so the total number of end devices is also given by ½ ·m·n, where m is the number of ports on the spine tier switches, and n is the number of ports on the leaf tier switches), wherein the number of virtual spine nodes and the number of virtual connections provides a non- blocking fabric for the high-priority traffic and for handling the default priority traffic (Edsall - see [0300]: non-blocking leaf-spine networks).

Regarding claim 5, Edsall in view of Armstrong, in further view of Vobbilisetty is applied as disclosed in claim 2 examined above. The Edsall-Armstrong reference teaches a method comprising determining an allocation for network element resources for a high-priority traffic type and for a default traffic type. However, Edsall does not teach a method wherein the one or more 
In the same field of endeavor, Vobbilisetty teaches a method in accordance with the present invention, the method wherein the one or more resource allocation comprises a first set of connection layer network elements and a second set of connection layer network elements (see Fig. 20 and [0201]: grouping a set of VMs based on the MAC address and the VLAN tag of their respective virtual ports. For example, VMs 2024, 2028, 2032 and 2036 form a set of network elements belonging to the same policy group, which dictates forwarding between VMs. Same for VMs 2022, 2026, 2030 and 2036), wherein the determined allocation for network element resources for a high- priority traffic type comprises the first set of connection layer network elements, wherein a number of the connection layer network elements in the first set provides a non- blocking fabric, and wherein the determined allocation for the remainder of network element resources for the default priority traffic type comprises the second set of connection layer network elements (see Fig. 20 and [0225-226]: When the frames are processed and forwarded within VCS 2100, frames with one group ID are prohibited from being forwarded to a MAC address-VLAN combination that corresponds to a different group ID. Thus, effectively, the virtual port grouping creates two virtual networks 2120 and 2121 within VCS 2100).

Regarding claim 6, Edsall in view of Armstrong, in further view of Vobbilisetty teaches the limitations of claim 5 examined above. Furthermore, Vobbilisetty teaches a method wherein establishing the plurality of midlay components comprises: grouping the connection layer network 

Regarding claims 10 and 17, they recite the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claims 11 and 18, they recite the same limitations as claim 4 examined above. Therefore, the same rationale of rejection is applied.

Regarding claims 12 and 19, they recite the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied. 

Regarding claims 13 and 20, they recite the same limitations as claim 6 examined above. Therefore, the same rationale of rejection is applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454